
	

114 HR 2969 IH: TANF Marriage Penalty Elimination Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2969
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Holding introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To eliminate the separate participation rate for 2-parent families receiving TANF assistance.
	
	
 1.Short titleThis Act may be cited as the TANF Marriage Penalty Elimination Act. 2.Modification of TANF participation rate requirements (a)Elimination of separate participation rate requirements for 2-Parent familiesSection 407 of the Social Security Act (42 U.S.C. 607) is amended—
 (1)in subsection (a)— (A)by striking all through A State the first place it appears and inserting the following:
						
 (a)Participation rate requirementsA State; and (B)by striking paragraph (2);
 (2)in subsection (b)— (A)in the subsection heading, by striking rates and inserting rate;
 (B)in paragraph (1)(A), by striking (a)(1) and inserting (a); (C)by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
 (D)in paragraph (3) (as so redesignated), by striking paragraphs (1)(B) and (2)(B) and inserting paragraph (1)(B); and (E)in paragraph (4) (as so redesignated), by striking rates and inserting rate; and
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking all through For purposes of subsection (b)(1)(B)(i) and inserting the following:  (1)General rulesFor purposes of subsection (b)(1)(B)(i); and
 (ii)by striking subparagraph (B); and (B)in paragraph (2)(D)—
 (i)by striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and inserting subsection (b)(1)(B)(i); and (ii)by striking in all families and in 2-parent families, respectively,.
						(b)Conforming amendments
 (1)The paragraph heading for section 409(a)(3) of such Act (42 U.S.C. 609(a)(3)) is amended by striking rates and inserting rate.
 (2)Section 411(b)(1)(A) of such Act (42 U.S.C. 611(b)(1)(A)) is amended by striking rates and inserting rate. 3.Effective dateThe amendments made by this Act shall take effect on October 1, 2015.
		
